Per.' Curiam:

The petition for writs of certiorari is granted. The motion to reverse is also granted, the judgments are reversed, and the causes are remanded to the Circuit Court of Appeals with directions to determine the questions presented upon the record as certified by the National Labor Relations Board *621pursuant to § 10 (e) of the National Labor Relations Act.
Solicitor General Biddle and Mr. Robert B. Watts for petitioner. Mr. Silas H. Strawn for respondent in No. 547. Mr. Benjamin Wham for respondent in No. 548.
Reported below: 114 F. 2d 611.